Title: Enclosure: Memorandum on Exports of North Carolina, 2 February 1798
From: Williamson, Hugh
To: Jefferson, Thomas


          Memorandum on Exports of North Carolina
          Some Accot of the Exports of No: Carolina.
          
            
              Tar Pitch Turpentine annually
              @
              120,000
              Brls.
            
            
              
              Tobacco
              
              10,000
              Hhds
            
            
              {
              Indian Corn
              20
              @
              50,000
              [Brls?]
            
            
              Peas
              
              5,000
              Bushels
            
            
              Herring
               3
              &
              4,000
              Brls
            
          
            These 3 last articles are chiefly for the west India market.
           Pipe & Hhd Staves in great plenty and of the best kind that are produced in America
           Boards & lumber of all sorts; fit for the West India market; for building
           Ware Houses &c to any Amot: that can be in demand also
           Shingles—Cypress & Juniper 18 Inches @ 3 feet.
           Indigo & Rice—from Wilmington.
           Wheat—a considerable Quantity is annually exported—also Bees Wax
           Pork—a great Quantity—the cheapest in America—
        